I concur in the order reversing the judgment. As regards the instruction considered by the court and held to be nonprejudicial, that conclusion is apparently supported by the opinions of this court in Evans v. O.S.L.R. Co., 37 Utah 431,108 P. 638, Ann.Cas. 1912C, 259, and Davis v. D.  R.G. Ry.Co., 45 Utah 1, 142 P. 705. I cannot, however, conceive that the instruction, under the facts of this case, is in substance different from the instruction held to be erroneous in Ryan v.U.P.R.R. Co., 46 Utah 530, 151 P. 71. It is true that in the Ryan Case the jury were told "that the natural instinct which leads men in their sober senses to avoid injury and preserve life is an element of evidence to be considered in connection with the other testimony in this case," but in what way does that instruction differ from the instruction in the present case that "the presumption is that the deceased did so when he approached the crossing, and the court instructs the jury that the plaintiff need not affirmatively prove that the deceased looked and listened for the train before coming upon the crossing?" That instruction, it seems to me, conveyed to the jury that they had the right and it was their duty to consider the presumption as evidence in determining whether the deceased looked and listened as he aproached the crossing where the accident *Page 513 
happened. However, the nonprejudicial effect of such an instruction seems to be set at rest in this jurisdiction by the opinions in the Evans and Davis Cases, supra.